Citation Nr: 1130055	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  06-06 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for the postoperative arthritis of the right great toe, status post osteotomy, from February 27, 2004, to May 17, 2004, and since July 1, 2004.

3.  Entitlement to an earlier effective date for the grant of service connection for the postoperative arthritis of the right great toe, status post osteotomy.

4.  Entitlement to an earlier effective date for the grant of service connection for a residual scar from a laceration to the right index finger.

5.  Entitlement to an initial disability rating in excess of 10 percent for the residual scar of the right great toe, associated with the postoperative arthritis of the right great toe, status post osteotomy.

6.  Entitlement to an initial disability rating in excess of 10 percent for the residual scar from a laceration to the right index finger.

7.  Entitlement to service connection for a right hand and right thumb disability.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1993.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for the Veteran's postoperative arthritis of the right great toe.  The RO assigned an initial 10 percent rating for the right great toe disability, retroactively effective from February 27, 2004, the date of receipt of the Veteran's claim for service connection.  In the December 2004 rating decision, the RO also denied the Veteran's claims of entitlement to service connection for a right hand and right thumb disorder and entitlement to service connection for a left foot disorder.  

In April 2005, the Veteran submitted her Notice of Disagreement (NOD) with the initial disability rating and effective date assigned for her service-connected right great toe disability.

In a subsequent rating decision dated in January 2009, the RO granted service connection for the Veteran's residual scar from a laceration to her right index finger.  The RO assigned an initial 10 percent disability rating for the scar, retroactively effective from February 27, 2004, the date of receipt of the Veteran's claim for service connection.  In the January 2009 rating decision, the RO also assigned a temporary 100 percent evaluation based on surgical treatment required for the Veteran's service-connected right great toe disability.  This 100 percent evaluation was assigned for the period from May 17, 2004, to June 30, 2004.  The January 2009 rating decision also granted service connection for the Veteran's residual scar of the right great toe.  The RO assigned an initial 10 percent rating for the residual scar of the right great toe, retroactively effective from May 17, 2004, the date of the Veteran's surgical treatment for her service-connected right great toe disability.  

In July 2009, the Veteran submitted her NOD with the initial disability ratings assigned for her service-connected scars.

In a rating decision dated in February 2010, the RO, in pertinent part, continued the 10 percent initial disability ratings assigned for the Veteran's service-connected postoperative arthritis of the right great toe and the residual scar of the right great toe.  The RO also denied the Veteran's claim for service connection for a right hand and right thumb disorder in the February 2010 rating decision. 

In March 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.

The Board recognizes that the appeal concerning entitlement to an earlier effective date for the grant of service connection for a residual scar from a laceration to the right index finger has not been perfected by the Veteran (namely, a NOD has not been filed by the Veteran).  However, after granting service connection for the scar in the January 2009 rating decision, the RO then included the issue of entitlement to an earlier effective date for the grant of service connection for a residual scar from a laceration to the right index finger in the February 2009 Supplemental Statement of the Case (SSOC).  Subsequently, the Veteran's representative listed this issue as part of the Veteran's current appeal in its October 2010 Pre-Certification Review (in lieu of VA Form 646).  Furthermore, at the Veteran's March 2011 Board hearing, both the Veteran and the representative indicated that this issue was currently on appeal before the Board.  Therefore, the Board finds that the VA took an action (namely, including the issue on the February 2009 SSOC) that reasonably led the Veteran and her representative to believe that the issue was on appeal before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waived objection to untimeliness of substantive appeal by taking actions which led the veteran to believe that an appeal had been perfected).  Thus, the Board finds that this issue is correctly before the Board and can be decided by the Board in this decision. 

The Board also notes that in accordance with a recent precedential opinion of the United States Court of Appeals for Veterans Claims (Court), the Board must remand the issue of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); VAOPGCPREC 6-96 (noting that because the Board has jurisdiction over the question of TDIU for a particular disability in connection with a claim for an increased rating, the proper method of returning the case to the RO for further action is by Remand).  While the TDIU issue has not been adjudicated or otherwise developed for appeal, as such issue is raised by the record and is part and parcel of the increased rating claim also being remanded herein, the Board must remand the TDIU issue under Rice.  Id.
The issues of: (1) entitlement to an initial disability rating in excess of 10 percent for the residual scar of the right great toe, associated with the postoperative arthritis of the right great toe, status post osteotomy; (2) entitlement to an initial disability rating in excess of 10 percent for the residual scar from a laceration to the right index finger; (3) entitlement to service connection for a right hand and right thumb disability; and, (4) entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left foot disorder has not been linked by competent medical evidence to her active military service.

2.  From February 27, 2004, to May 17, 2004, and since July 1, 2004, the Veteran's service-connected right great toe has not been manifested by a moderately severe malunion or nonunion of the tarsal or metatarsal bones.

3.  From February 27, 2004, to May 17, 2004, and since July 1, 2004, the Veteran's service-connected right great toe has not been manifested by actual loss of use of the right foot.

4.  The Veteran did not raise a claim of entitlement to service connection for any disability within one year of her military discharge.

5.  On February 27, 2004, the Veteran submitted an application for benefits to the VA for entitlement to service connection for a right hand disorder and a right foot disorder.

6.  In a December 2004 rating decision, the RO granted service connection for the postoperative arthritis of the right great toe, status post osteotomy, and assigned an initial disability evaluation of 10 percent, effective February 27, 2004, the date of the Veteran's claim for service connection.  

7.  In a January 2009 rating decision, the RO granted service connection for the residual scar from a laceration to the right index finger, and assigned an initial disability evaluation of 10 percent, effective February 27, 2004, the date of the Veteran's claim for service connection.  

8.  There are no formal or informal claims for service connection for a right hand disorder or a right toe disorder prior to February 27, 2004, the currently assigned effective dates for the grants of service connection.  


CONCLUSIONS OF LAW

1.  The Veteran's left foot disorder was not incurred in or aggravated by her active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

2.  From February 27, 2004, to May 17, 2004, and since July 1, 2004, the criteria for an initial disability rating greater than 10 percent for the postoperative arthritis of the right great toe, status post osteotomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Codes (DCs) 5280, 5283 (2010).  

3.  The criteria are not met for an effective date earlier than February 27, 2004, for the grant of service connection for the postoperative arthritis of the right great toe, status post osteotomy.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2010).

4.  The criteria are not met for an effective date earlier than February 27, 2004, for the grant of service connection for a residual scar from a laceration to the right index finger.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a current disorder; (3) a connection between the veteran's active military service and the disorder; 4) degree of the current disorder; and 5) effective date of the current disorder.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the RO provided the Veteran with pre-adjudication VCAA notice by letters dated in March 2004 and May 2004.  Following the initial RO adjudication of her claims in December 2004, the Veteran was provided additional notices in November 2005 and September 2009.  These notifications substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  See Pelegrini, 18 Vet. App. at 112.  Since providing the additional VCAA notices, the RO has readjudicated the claims in the January 2009 SSOC and in the January 2009 and February 2010 rating decisions - including considering additional evidence received in response to the additional notices and since the initial rating decision at issue and Statement of the Case (SOC).  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of her claims.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Additionally, in cases, as here, where an increased rating claim arose in another context - namely, the Veteran trying to establish her underlying entitlement to service connection, and the claims were subsequently granted and she has appealed a downstream issue, such as the initial disability rating or effective date assigned, then the underlying claims have been more than substantiated, they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because its intended purpose has been fulfilled.  See Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Further, the January 2009 SSOC cited the relevant statutes and regulations governing the downstream claims for an earlier effective date, and following receipt of that SSOC the Veteran had an additional 60 days to submit more evidence, including evidence of earlier-filed claims that had not been previously decided and become final and binding in the absence of an appeal.  See Huston v. Principi, 17 Vet. App. 195 (2003) (indicating VCAA notice requires apprising the Veteran that evidence of an earlier-filed claim is needed to substantiate a claim for an earlier effective date).   

Thus, for the aforementioned reasons, the Board finds that VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist a claimant under the VCAA.  Here, VA has obtained the Veteran's service treatment records, including her National Guard records, her post-service VA and private treatment records, various lay statements, and her Board hearing transcript.  VA has also provided the Veteran with examinations in October 2004, April 2008, and January 2010.  The Board finds the VA examinations provided are adequate for deciding the claims.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  Finally, the evidence of record does not reflect that the Veteran is currently in receipt of disability benefits from the Social Security Administration (SSA), and therefore VA does not need to obtain records from the SSA for the Veteran's appeal.

Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for the Left Foot Disorder

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease that was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Stated somewhat differently, to establish entitlement to service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Direct service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during the veteran's active military service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may also be service-connected if the evidence of record reveals that a veteran currently has a disorder that was chronic during his or her active military service, or, if not chronic, that was observed during his or her active military service with continuity of symptomatology demonstrated subsequent to the military discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to the military service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of a chronic disease during active military service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after the military discharge may still be service-connected if all the evidence, including relevant service records, establishes that the disorder was incurred during the active military service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  

As explained, the first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  See Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the disorder claimed, to at least confirm the veteran has it.  Without this minimum level of proof, there is no valid claim).

Here, the Veteran has the required diagnosis of a current left foot disorder.  This is evident from her April 2008 VA examination.  Specifically, following a physical examination of the Veteran's left foot, the VA examiner diagnosed the Veteran with a bunion of the left foot.  Additionally, VA outpatient treatment records reflect treatment and diagnoses of hallux valgus of the left foot.  See Dorland's Illustrated Medical Dictionary 261, 811 (30th ed. 2003)(defining "bunion" as "abnormal prominence of the inner aspect of the first metatarsal head, accompanied by bursal formation and resulting in a lateral or valgus displacement of the great toe" and defining "hallux valgus" as "angulation of the great toe away from the midline of the body, or toward the other toes; the great toe may ride under or over the other toes.").  The evidence of record does not demonstrate that the Veteran has an alternative current diagnosis (such as pes planus) related to her left foot.  Specifically, the April 2008 VA examiner determined that the Veteran did not have any other foot deformity of the left foot.  Additionally, the Board notes that the Veteran testified that she does not have pes planus and the issue was the left toes.  Based on the diagnosis of a bunion of the left foot, the Board finds that the Veteran has the requisite current diagnosis.

Thus, the determinative issue is whether the Veteran's left foot disorder is attributable to her military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's STRs do not document any complaints of or treatment for bunions on the left foot.  Instead, the Veteran's STRs indicate that the Veteran entered the active military service with "asymptomatic pes planus of the left foot," as recorded at her 1979 military entrance examination.  Significantly, in March 1983, the Veteran was seen for pain to the medial aspect of the left foot just proximal to the left great toe.  She was diagnosed with left pes planus and prescribed arch supports.  In July 1983, the Veteran was evaluated for complaints regarding her left foot.  The Veteran was diagnosed with "left foot pes planus/falling arches."  The Veteran was provided with orthopedic arch support for her left foot.  In October 1986, the Veteran was treated for a left ankle sprain with a possible foot injury.  The Veteran was diagnosed with a "slowly resolving sprain."  Significantly, the Veteran consistently denied any history of foot trouble on reports of medical history completed during active service and corresponding examinations always described the lower extremities and feet as normal.  See June 1984, July 1985, October 1986, January 1990 annual examinations and reports of medical history.  Indeed, at her April 1993 military separation examination, her left foot was found to be normal.  Her active military service ended in June 1993.

Post-service, the Veteran's June 1999 National Guard periodic examination revealed normal feet.  Significantly the Veteran denied any foot trouble on the June 1999 report of medical history.  While she was treated during her National Guard service for the right great toe, there was no evidence she complained or treated for the left foot.  On an October 2003 annual medical certificate the Veteran specifically reported treatment and medical problems involving the right great toe but did not report any other treatment or limitations.  An April 2004 report of medical history reflected a history of foot trouble but the description only noted "right foot large toe has pain callus (hallux limitus)."  There was no mention of the left foot on that form.  

In April 2008, the Veteran was afforded a VA examination to determine the nature and etiology of her claimed left foot disorder.  Following a physical examination of the Veteran, an X-ray of the left foot, and a review of the claims file, the VA examiner diagnosed the Veteran with a bunion of the left foot.  The VA examiner determined that the Veteran did not have any other foot deformity of the left foot.  The VA examiner then concluded that, "[i]t is not likely this left foot is related to the right foot or service, but rather a natural occurring phenomenon."  The claims file does not contain any medical opinions to the contrary.

Thus, the only medical opinion of record is against the claim.  None of the VA or private physicians that have had occasion to evaluate or examine her left foot have provided an opinion as to the etiology of her current left foot disorder.  So, in short, there simply is no supporting medical nexus opinion.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In addition to the medical evidence, the Board has also considered the Veteran's lay statements, including testimony presented at a personal hearing.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which she has first-hand knowledge, e.g., an injury during military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit ("Federal Circuit") has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that she injured her left foot during her active military service, which resulted in her current diagnosis of a bunion on her left foot, the Board must still weigh her lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board further notes that the Veteran's statements were offered predominately as demonstrating a continuity of symptomatology as she testified that she was provided an orthotic in service to reposition the foot so it would not come in contact with the shoes and that she continued to have pain and treatment for that problem.  As noted above, the Veteran is competent to describe symptoms so the question is whether the history of continuous symptoms is credible. 

In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of her left foot disorder to be credible, since her STRs make no reference to bunions of the left foot, and indeed the separation examination and a subsequent periodic examination described the feet as normal, since the claims file contains a post-service negative medical nexus opinion, and since the Veteran was first treated for this disorder in 2004, more than 10 years after her separation from active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Significantly, the evidence of record demonstrates that the Veteran was first treated post-service for her left foot by a VA physician in February 2004.  The Veteran left the active military service in June 1993 and did not complain of symptoms until over ten years later.  This intervening lapse of so many years between her separation from the active military service and the first documented manifestation of this claimed disorder is probative evidence against her claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the veteran's active military service and resulted in any chronic or persistent disorder).  Along with the gap in treatment, the Board has found that the Veteran's statements are inconsistent with the evidence of record, including her own report of physical condition and examination during service, at separation and during a June 1999 examination performed in connection with her National Guard service.  

Finally, to the extent to which the Veteran attempts to directly relate the condition to service by providing a nexus opinion, the Board finds she is not competent to render such an opinion in this case.  Such an opinion as to the cause of the bunion would require more than lay observation and would likely involve consideration of history, examination and specialized training.  The Veteran has not demonstrated she has requisite medical training or background to provide an opinion on as to etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  

For these reasons and bases, the Board places greater probative value on the medical evidence, which shows that the Veteran's left foot disorder is unrelated to her active military service, than the Veteran's own statements in support of her claim.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left foot disorder.  And as the preponderance of the evidence is against her claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.

Increased Rating for the Great Toe on the Right Foot

The Veteran appeals the RO's denial of an initial disability rating higher than 10 percent rating for her service-connected right great toe disability. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DC).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

If, as here, there is disagreement with the initial disability rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time based upon the facts found.  In other words, VA may "stage" the rating to compensate the Veteran for times since the effective date of her award when her disability may have been more severe than at others.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran's right great toe disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, DCs 5280 and 5283.

DC 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, i.e., if equivalent to amputation of the great toe, is rated as 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated as 10 percent disabling.  A 10 percent rating is the maximum schedular rating that can be assigned under DC 5280.  Therefore, the Veteran is currently in receipt of the maximum schedular rating for her right great toe disability under this code.  38 C.F.R. § 4.71a.

DC 5283 provides ratings based on malunion or nonunion of the tarsal or metatarsal bones.  Moderate malunion or nonunion of the tarsal or metatarsal bones is rated as 10 percent disabling.  Moderately severe malunion or nonunion of the tarsal or metatarsal bones is rated as 20 percent disabling.  Severe malunion or nonunion of the tarsal or metatarsal bones is rated as 30 percent disabling.  A Note to DC 5283 provides that malunion or non-union of the tarsal or metatarsal bones with actual loss of use of the foot is rated as 40 percent disabling.  38 C.F.R. § 4.71a. 

Under 38 C.F.R. § 4.40 (2010), functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45 (2010), factors of a joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Applying these criteria to the facts of this case, the Board finds that the Veteran is not entitled to a higher disability rating for her right great toe disability.  The evidence of record does not establish that the Veteran has moderately severe malunion or nonunion of the tarsal or metatarsal bones - the requirements for the next higher rating of 20 percent.  

VA outpatient treatment records from February until May 2004 reflect complaints and treatment for pain of the right great toe with specific complaints of pain with palpation and dorsiflexion.  She was diagnosed with hallux valgus and hallux rigidus of the right foot.  VA records further reflected use of orthotics without relief.  A May 2004 VA outpatient treatment record reflected pain to palpation and with dorsiflexion of the first metacarpalphalangeal joint of the right foot.  There was approximately 10 degrees of dorsiflexion with normal range of plantarflexion.  The first metatarsalphalangeal joint was described as trackbound in range of motion with a prominent medial eminence at the metatarsal head.  Radiographs revealed increased intermetatarsal angle with long first metatarsals bilaterally and joint narrowing at the first metatarsalphalangeal joint of the right foot.  Consent for surgery was signed at that time.

The Veteran underwent surgery in May 2004 and the RO granted a temporary 100 percent evaluation for this surgery and subsequent convalescence.

The Veteran was seen at a VA podiatry clinic in July 2004 after her Mitchell osteotomy.  She reported pain at the surgical site when she touched it and indicated she was performing range of motion exercises.  She explained she could not plantar flex the right hallux as far as the left.  Clinical examination reflected she had tenderness at the incision site and reflected full range of motion of the first metatarsalphalangeal joint.  This motion was described as slightly painful and without crepitus.  The Veteran was treated at a VA podiatry clinic in August 2004.  She denied pain but indicated she could not bend the toe as far as the left side.  She presented in tennis shoes and walked easily.  Examination reflected she could dorsiflex the right hallux roughly 45-60 degrees; active plantar flexion was limited by pain.  There was no crepitus.  

Specifically, in October 2004, the Veteran was afforded a VA examination to assess her right foot.  At the examination, the Veteran reported "some" pain, soreness, and tenderness in the right foot.  The Veteran stated that she was "recovering nicely" from her right foot surgery.  The Veteran reported "limited endurance" in the right foot when she stood or walked for more than 30 minutes at a time.  The Veteran wore inserts in her shoes.  The Veteran stated that repetitive motion caused an increase in her aches, pain, and soreness.  The Veteran was not on any medication for her right foot.  The Veteran stated that her right foot did not prevent her from carrying out her normal daily activities.  Following a physical examination of the Veteran, the VA examiner determined that the Veteran could ambulate without aids or assistance.  The VA examiner determined that the Veteran still had "some soreness to tenderness and pain to palpation but no other swelling noted."  The VA examiner reported that when the Veteran ambulated, she did not raise up on her toes or squat.  The VA examiner indicated that the Veteran did not put weight on her right great toe; instead, she used the outside of the right foot.  The VA examiner determined that repetitive motion of the right foot caused pain and soreness, but no change in symptoms or range of motion with repetitive motion was observed at the examination.  The VA examiner concluded that no other deformity of the right foot was identified.  

In April 2005 the Veteran was seen at a VA podiatry clinic and complained of ankle pain.  She presented in tennis shoes and ambulated without difficulty.  Clinical examination reflected dorsiflexion of the right hallux was 45 degrees with minimal pain.  The assessment was status pot Mitchell bunionectomy right, healed.  In November 2005, a VA physician noted the Veteran had pain and locking of the first metatarsalphalangeal joint with posttraumatic arthritis.  Range of motion was described as intact. 

At the April 2008 VA examination, the Veteran reported aches and pains in the right foot.  The Veteran indicated that she could perform her normal job.  She did not use any corrective devices.  The VA examiner determined that the Veteran had "limited" pain and tenderness over the great toe of the right foot, and painful motion over the bunion on the right foot.  The Veteran was able to stand and walk, including "toe and heel walk."  The Veteran did not have abnormal weightbearing.

VA outpatient treatment records in July 2009 and October 2009 noted there was decreased range of motion of the first metaphalangeal joint with pain at the end range of dorsiflexion.  There was no crepitus.  The diagnosis was hallux limitus.  

In January 2010, the Veteran was afforded another VA examination.  The Veteran reported "some" pain, tenderness, ache, and soreness in her right great toe.  The Veteran used orthotics, and could carry out her normal job.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner diagnosed the Veteran with postoperative osteotomy of the right great toe for arthritis.  The VA examiner determined that the Veteran had pain, tenderness, and soreness across the toe.  The Veteran had normal weightbearing, and could stand and walk normally.  

The VA and private treatment records in the claims file do not provide contrary results to those obtained from the VA examinations.  

Based on the evidence of record, the Board finds that the Veteran's right great toe disability is best rated as moderate, and not moderately severe.  Initially, the Veteran stated that her disability does not interfere with her normal daily activities and she is able to perform her job.  The Veteran could stand and walk on the right foot.  Additionally, the Veteran indicated that she has "some" pain, tenderness, and soreness, this is already contemplated by her currently assigned 10 percent disability rating, a rating which even contemplates a disability so severe it is equivalent to amputation of the great toe.  The evidence above demonstrates there is still motion of the toe, although it is limited and does present with pain.  The main limitations were prolonged walking and running.  Given the remaining motion of the toe, the Veteran's ability to ambulate, stand, weight bear and the indication that the disability did not interfere with activities of daily living and her job, the condition is best described as moderate.  Finally, the record reflects the Veteran could stand and walk (including heel and toe walk) on her right foot.  As such, the evidence of record does not establish that the Veteran's right great toe disability has caused actual loss of use of the right foot, which would warrant a 40 percent disability rating under DC 5283.  38 C.F.R. § 4.71a.  Therefore, the Board finds that the Veteran is not entitled to a disability rating higher than 10 percent for her service-connected right great toe disability.  38 C.F.R. § 4.71a, DC 5283.

The Board has considered the applicability of DeLuca, including whether there is a basis for assigning a disability rating in excess of that assigned due to additional limitation of motion resulting from pain or functional loss.  See 38 C.F.R. §§ 4.40, 4.45.  There is no question in this case that pain is a component of the Veteran's right great toe disability.  Nevertheless, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected disability is contemplated in the 10 percent rating now assigned.  The VA examiners did not note any additional limitation of motion resulting from repetitive motion.  Therefore, there is no indication that weakness, fatigability, incoordination or pain on movement of a joint causes functional loss greater than that contemplated by the disability rating currently assigned for the Veteran's right great toe disability.  See 38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 202.

The Board has considered whether the Veteran would be entitled to a higher rating under other diagnostic codes.  However, the Veteran is already in receipt of the maximum schedular rating of 10 percent for DCs 5277, 5279, 5281, and 5282.  Additionally, the evidence does not reflect that the Veteran currently has flatfoot or acquired claw foot of the right foot.  Thus, DCs 5276 and 5278 are not applicable.  Finally, the Veteran would not be entitled to a higher evaluation under DC 5284 for other foot injuries, which would require moderately severe symptoms of impairment.  As noted above, the Board finds that the Veteran's foot disability cannot be accurately characterized as moderately severe, especially given the absence of objective findings of foot abnormality to account for the subjective symptoms.  38 C.F.R. § 4.71a.

In addition to the medical evidence, the Board has also considered the Veteran and her mother's lay statements concerning the presence of pain and limitation on walking and running.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which she has first-hand knowledge, e.g., an injury during military service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran and her mother are competent to report that that her right great toe disability causes her pain and is worse than the currently assigned 10 percent disability rating, the Board must still weigh the lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465.  

Although the Board finds the Veteran and her mother's statements concerning the pain of her right great toe to be credible, the statements as to the severity of the condition are outweighed by two VA examinations which assessed the current severity of her disability and both VA examinations failed to provide results sufficient to establish entitlement to a higher rating.  Whereas the Veteran and her mother generally asserted the presence of pain, and described difficulty taking long walks or running, the examiners provided clear indications of the functioning and limitation of the toe, and specifically considered the effects of pain, repetitive motion, use of orthotics and other factors.  As such, these examinations are more probative on the question of the severity of the toe, particularly when considered in light of the rating criteria. 

Since, as mentioned, the present appeal arises from an initial rating decision that established service connection and assigned an initial disability rating, it is not the present level of disability that is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings.  See Fenderson, 12 Vet. App. at 125-26.  The Veteran, however, has not met the requirements for a higher disability rating at any time since the effective date of her award, so the Board may not stage her rating because she has been, at most, 10 percent disabled during the entire period at issue.

The possibility of an extra-schedular rating has also been considered.  However, the service-connected disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  The symptoms associated with the Veteran's disability appear to fit squarely within the applicable rating criteria.  The Veteran's main symptoms are pain, tenderness, and soreness, which are considered by the rating criteria in determining the severity of the disability.  As noted above, the currently assigned diagnostic code 5280 contemplates symptoms which would be equivalent to amputation of the toe.  The Veteran has not reported any symptoms which are so unusual they would not be considered under this rating code.  As such, extra-schedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

For these reasons and bases, the preponderance of the evidence is against the Veteran's claim - in turn meaning there is no reasonable doubt to resolve in her favor and her claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

	Earlier Effective Dates	

The Veteran contends that she deserves effective dates earlier than February 27, 2004, for the grants of service connection for the right great toe disability and the scar of the right index finger.

In a December 2004 rating decision, the RO granted service connection for the postoperative arthritis of the right great toe, status post osteotomy, and assigned an initial disability evaluation of 10 percent, effective February 27, 2004, the date of the Veteran's claim for service connection.  In a subsequent January 2009 rating decision, the RO granted service connection for the residual scar from a laceration to the right index finger, and assigned an initial disability evaluation of 10 percent, effective February 27, 2004, the date of the Veteran's claim for service connection.  
The Veteran appealed for earlier effective dates for these grants of service connection.  Notably, both rating decisions were timely appealed, and did not become final; thus, consideration of earlier effective dates may proceed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006), holding that a freestanding claim for an earlier effective date as to a previous final decision is not authorized by law.

Generally, the effective date of an award of a claim is the date of receipt of the claim application or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, if a claim for disability compensation is received within one year after separation from the active military service, the effective date of entitlement is the day following the separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

Here, the Veteran's claims for service connection for a right hand disorder and a right foot disorder were held by the RO to have been received on February 27, 2004, confirmed by the date stamp on the Veteran's Application for Compensation and/or Pension (on VA Form 21-526).  The Board's review of the Veteran's communications, both informal and formal, did not produce any evidence of a claim for service connection for a right hand disorder or a right foot disorder prior to February 27, 2004.  38 C.F.R. § 3.1(p); 38 C.F.R. § 3.155(a); Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  

Review of the record reflects that the RO granted service connection for postoperative arthritis of the right great toe in a December 2004 rating decision based upon an October 2004 examination of the foot which demonstrated arthritis which was linked to the inservice injury.  In other words, the date entitlement arose for the postoperative arthritis of the right great toe was October 2004.  Review of the record reflects that the RO granted service connection for the residual scar of the right index finger in a January 2009 rating decision based upon a April 2008 VA examination which demonstrated the presence of a scar and described the scar was a residual of the laceration in service.  In other words, the date entitlement arose for the residual of the scar of the right index finger was April 2008.

Additionally, a review of the claims file reveals that the Veteran was separated from the active military service in June 1993.  There is no evidence of record to indicate that the Veteran raised a claim of entitlement to service connection for any disability within one year of her military discharge.  

In addition to the medical evidence, the Board has also considered the Veteran's lay statements, including testimony presented at a personal hearing.  The Veteran has testified that she has had these disabilities since her active military service and accordingly should be awarded earlier effective dates.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which she has first-hand knowledge, e.g., an injury during military service.  See Washington, 19 Vet. App. at 368.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan, 451 F.3d at 1335.  In Davidson, 581 F.3d at 1313, and as detailed above, in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder.  

Although the Veteran is competent to report that she has had these disabilities since her active military service, the mere presence of the disability alone is insufficient to warrant an earlier effective date.  An effective date of an award of service connection is not based on the earliest medical evidence showing a disability, but rather is based on the later of the date that the application upon which service connection was eventually awarded was filed with VA or the date entitlement arose.  38 C.F.R. § 3.400, Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The Court has been clear that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), citing Brannon, 12 Vet. App. at 35.  Here, the Veteran has provided lay statements concerning the presence of a disability from her service.  Even though the Veteran is credible in reporting that she had these disabilities during serivce, the mere presence of evidence of a disability does not constitute a claim; rather, the Veteran must assert a claim either expressly or impliedly as VA is not required to conjure up issues not raised by the claimant.  Brannon, 12 Vet. App. at 35.

Because the Veteran did not file a formal or informal application for service connection prior to February 27, 2004, VA is precluded, as a matter of law, from granting an effective date prior to that date, for service connection for postoperative arthritis of the right great toe, status post osteotomy and the residual scar from a laceration to the right index finger.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.


ORDER

The claim for service connection for a left foot disorder is denied.

The claim for an initial disability rating higher than 10 percent for the postoperative arthritis of the right great toe, status post osteotomy, is denied.

An effective date earlier than February 27, 2004, for the grant of service connection for the postoperative arthritis of the right great toe, status post osteotomy, is denied.

An effective date earlier than February 27, 2004, for the grant of service connection for the residual scar from a laceration to the right index finger is denied.




	(CONTINUED ON NEXT PAGE)

REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining claims can be properly adjudicated.  

Increased Ratings for the Service-Connected Scars

As previously mentioned, in a January 2009 rating decision, the RO granted service connection for the Veteran's residual scar from a laceration to her right index finger.  The RO assigned an initial 10 percent rating for the scar, retroactively effective from February 27, 2004, the date of receipt of the Veteran's claim for service connection.  The January 2009 rating decision also granted service connection for the Veteran's residual scar of the right great toe.  The RO assigned an initial 10 percent rating for the residual scar of the right great toe, retroactively effective from May 17, 2004, the date of the Veteran's surgical treatment for her service-connected right great toe disability.  In response to the January 2009 rating decision, the Veteran submitted a NOD in July 2009, disagreeing with the initial disability ratings assigned for these scars.  Although the July 2009 statement does not specifically indicate that she is appealing the initial disability ratings assigned for the scars, the Board finds that this was the Veteran's intention.  The Veteran had already perfected appeals for the other issues and was aware that these issues were currently on appeal to the Board, as described in the January 2009 SSOC.  The most recent rating decision in which there was a change to the Veteran's service-connected disabilities occurred in January 2009, and thus the July 2009 statement may reasonably be construed as a NOD with that rating decision.  Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Both for the general proposition that VA is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal).  Thus, the RO must now respond to the Veteran's July 2009 NOD with a SOC addressing these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, the Board notes that during the course of the Veteran's appeal, in October 2008, the regulations pertaining to the evaluation of the skin were amended, effective October 23, 2008.  It is further observed that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  To date, the Veteran has not been informed of these new regulations, and given an opportunity to request review under the revised criteria.  Therefore, the requested SOC should also contain notice of the amended criteria for the skin.

Service Connection for the Right Hand Disability

The Board observes that the Veteran was previously afforded a VA examination for her right hand and right thumb claim in April 2008.  Following a physical examination of the Veteran, the VA examiner determined that the Veteran did not have a current right hand and/or right thumb disorder.  Specifically, the VA examiner determined that the Veteran had a normal right thumb.  However, as observed and documented in the March 2011 Board hearing transcript, the Veteran currently has a visible protrusion on her right thumb.  Thus, the Veteran clearly does not have a normal right thumb.  The VA examiner did not address this protrusion or the underlying cause for it.  Additionally, the VA examiner determined that arthritis was not noted in the Veteran's right hand.  However, a VA treatment record dated in February 2004 diagnosed the Veteran with "likely osteoarthritis" of the right thumb following a physical examination of the Veteran.  The VA examiner did not address this diagnosis.  

A medical examination report must contain clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The April 2008 VA examination report does not contain clear conclusions with supporting data, and therefore the Board finds that the examination report is inadequate.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If, as here, a VA examination is inadequate, the Board's only recourse is to remand the case.  Thus, the Board finds that an additional VA examination is required before her claim may be adjudicated on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. 
§ 3.159(c)(4) (2010).

TDIU

A review of the record reflects that further development is necessary.  Specifically, the Court recently held that a request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice, 22 Vet. App. at 453.  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

In regards to the Veteran's service-connected disabilities that are currently on appeal, the Veteran, in a statement dated in March 2006, indicated that she has "lost the opportunity to gain or obtain additional employment or job responsibilities due to my conditions.  My conditions has caused me to not be able to completely perform the duties that was and/or is required of me in my various jobs I have try to do to keep gainful employment."  In a February 2006 statement, the Veteran reported that her disorders cause her to "lose work from time to time."  Therefore, during the course of this appeal, the Veteran has raised the issue of a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of a medical disability and additionally submits evidence of unemployability, VA must consider a TDIU).

In this regard, the RO/AMC should send the Veteran a VCAA notice letter for her TDIU claim.  To date, the Veteran has not been provided VCAA notice for this claim.  This letter should notify the Veteran and her representative of any information, including lay or medical evidence, that was not previously provided and that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran, and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Quartuccio, 16 Vet. App. at 183; Charles v. Principi, 16 Vet. App. 370 (2002).  The RO should then adjudicate the Veteran's claim for a TDIU, to include consideration of whether the Veteran's TDIU claim should be referred to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b) (2010). See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for the residual scar of the right great toe, associated with the postoperative arthritis of the right great toe, status post osteotomy.  The SOC should include notice of the amended regulations pertaining to the evaluation of the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  The RO/AMC should inform the Veteran that she may request review under the amended criteria.  The RO/AMC should also advise the Veteran of the date on which the time allowed for perfecting a timely Substantive Appeal of this claim expires.  If the Veteran perfects her appeal by submitting a timely Substantive Appeal, then the claim should be returned to the Board for the purpose of appellate disposition. 

2.  Issue a SOC addressing the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for the residual scar from a laceration to the right index finger.  The SOC should include notice of the amended regulations pertaining to the evaluation of the skin, effective October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  The RO/AMC should inform the Veteran that she may request review under the amended criteria.  The RO/AMC should also advise the Veteran of the date on which the time allowed for perfecting a timely Substantive Appeal of this claim expires.  If the Veteran perfects her appeal by submitting a timely Substantive Appeal, then the claim should be returned to the Board for the purpose of appellate disposition. 

3.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of her claimed right hand and right thumb disorder.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at her correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran has a current right hand or right thumb disorder.  In forming this opinion, the VA examiner must specifically address the Veteran's protrusion on her right thumb and prior diagnosis of arthritis.

If the Veteran has a currently diagnosed right hand or right thumb disorder, the examiner must also express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran's currently diagnosed right hand and/or right thumb disorder had its onset during her active military service.

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of her case.  The consequences of failure to report for a VA examination may include denial of her claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  Send the Veteran VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for a TDIU.

5.  After review of any evidence submitted by the Veteran, the RO/AMC should take such additional development action as it deems proper with respect to the claim for TDIU, including the conduct of any appropriate VA examinations to determine whether the service-connected disabilities prevent the Veteran from being employed. 

6.  The RO/AMC should then adjudicate the Veteran's claim for TDIU, to include determining whether the claim should be referred to the Director of VA Compensation and Pension for extra-schedular consideration.

7.  When the development requested has been completed, the case should again be reviewed by the RO/AMC and the claims remaining on appeal readjudicated.  If the benefits sought are not granted, the Veteran and her representative should be furnished a SSOC, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


